DETAILED ACTION
Allowable Subject Matter
Claim 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests each and every element of the claimed invention.  Specifically, none of the prior art discloses a switching unit assembly including a plurality of contact target bodies disposed at different positions along a direction of movement of the support and configured to contact the plurality of contact bodies during the movement of the support or at completion of the movement of the support from the full open position to the storage position such that the plurality of contact bodies are configured to press downward on the plurality of contact target bodies to cause ,  the two rollers to switch from a separated non-press contact state to a press contact state in response to contact of the plurality of contact target bodies with the plurality of contact bodies, wherein  the first contact body is relatively closer to the storage position than the plurality of contact target bodies in a case in which the support is located at the full open position and is relatively closer to the full open position than the plurality of contact   target bodies in a case in which the support is located at the storage position; and the second contact body is relatively closer to the storage position than one of the plurality of contact target bodies located closer to the storage position than the first contact body in a case in which the support is located at a halfway position between the storage position and the full open position and is relatively closer to the full open position than the one of the plurality of contact target bodies in a case in which the support is located at the storage position such that the second contact body presses downward on the one of the plurality of contact target bodies when the support moves from the halfway position to the storage position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619